268 S.E.2d 80 (1980)
300 N.C. 744
STATE of North Carolina
v.
Cecil Wayne RIDDLE and Charles Edward Riddle.
No. 69.
Supreme Court of North Carolina.
July 15, 1980.
*81 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. J. Michael Carpenter, Raleigh, for the State.
Asst. Public Defender Robert L. Harrell, Asheville, for defendants-appellants.
PER CURIAM.
The sole assignment of error presented by both defendants on this appeal is whether or not there was sufficient evidence in the record to support the jury's verdicts of guilty and the judgments and commitments entered thereon. In determining whether there is evidence sufficient for the judge to submit a case to the jury, "all admitted evidence favorable to the State, whether competent or incompetent, must be considered and must be deemed true. [Citations omitted.] The question for the court is whether there is substantial evidence to support a finding both that an offense charged in the bill of indictment has been committed and that the defendant committed it [citations omitted]." State v. Roseman, 279 N.C. 573, 580, 184 S.E.2d 289, 294 (1971).
*82 After a thorough review of the record we are of the opinion there was sufficient, competent evidence of every essential element of the offenses charged, and sufficient, competent evidence for the jury to find that the defendants were the perpetrators of these offenses. We conclude therefore that the verdicts are supported by the evidence and the judgments and commitments are supported by the verdicts.
In the defendants' trial we find
No error.